

115 HR 6848 IH: VA Safe Opioid Return Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6848IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Bishop of Michigan (for himself and Mr. Coffman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to ensure that certain Department of Veterans Affairs
			 medical centers have physical locations for the disposal of controlled
			 substances medications.
	
 1.Short titleThis Act may be cited as the VA Safe Opioid Return Act. 2.Requirement for certain Department of Veterans Affairs medical centers to have physical location for the disposal of controlled substances medications (a)In generalThe Secretary of Veterans Affairs shall ensure that each covered Department medical center has a physical location where patients may dispose of controlled substances medications.
 (b)Covered Department medical centersIn this section, the term covered Department medical center means a medical center with— (1)an on-site pharmacy; or
 (2)a law enforcement officer. 